Citation Nr: 0417159	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  92-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
right shoulder dislocation, to include degenerative arthritis 
in the right shoulder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

During the pendency of this appeal, the case was remanded to 
the RO on three different occasions.  Following one of those 
remands, the RO increased the disability rating for bilateral 
pes planus from 10 percent to 30 percent, and the disability 
rating for the right shoulder from 20 percent to 30 percent.  
Both increases were made effective from January 1991, the 
date of receipt of the claim for increases.  The veteran 
pursued his appeal.  

The Veterans Law Judge, who presided at the veteran's March 
1993 hearing held at the Board March 1993, has subsequently 
retired.  Since the law requires that the Veterans Law Judge 
who conducts a hearing on appeal must participate in any 
decision made on that appeal, see 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2003), the veteran was advised by 
the Board in a May 2004 letter that he had the right to 
another hearing by another Veterans Law Judge.  No response 
was received from the veteran, hence, the Board assumes he 
did not want an additional hearing and will proceed 
accordingly and will consider the case on the evidence of 
record.  

Pursuant to 38 C.F.R. § 20.900(c) (2003), the Deputy Vice 
Chairman of the Board has found that good and sufficient 
cause has been presented and has granted the veteran's motion 
for advancement on the docket in this case due to the 
veteran's advanced age and overall medical condition.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Bilateral pes planus is manifested by complaints of pain, 
with objective findings showing a severe condition with 
marked deformity (pronation, abduction), pain on manipulation 
and use accentuated, and characteristic callosities.  

3.  Post-operative residuals of right shoulder dislocation, 
to include degenerative joint disease, is manifested by 
complaints of right shoulder pain, with objective findings 
showing moderately severe limitation of motion, with pain on 
motion, and arthritis confirmed by x-ray findings.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 
(2003).  

2.  The criteria for a disability rating in excess of 30 
percent for post-operative residuals of right shoulder 
dislocation, with degenerative arthritis, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5003-5202 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law, and is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the case of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) essentially held that the notice and 
assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  In the case 
at hand, the veteran's substantially complete application had 
been filed in early 1991 and initial adjudication had taken 
place in mid-1991, both of which occurred well over nine 
years  before the VCAA was enacted.  Once the VCAA was 
enacted, the RO provided formal notice to the veteran, by VA 
letter in July  2001, regarding the VCAA and VA's duty to 
assist, the Supplemental Statement of the Case, issued in 
June 2002, advised him of the evidence of record, the 
evidence VA would obtain and the evidence the veteran would 
have to obtain.  The pertinent provisions of the VCAA were 
provided the veteran in the Supplemental Statement of the 
Case, issued in January 2004.  

In Pelegrini, the Court held that the plain language of 
38 U.S.C.A. § 5103A requires notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," the Secretary receives a complete, or substantially 
complete, application for VA-administered benefits.  Id. at 
11.  Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss this case because it does not 
meet these standards.  Such an action would render any rating 
decision promulgated prior to providing the appellant full 
VCAA notice void, ab initio, which, in turn, would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the veteran would be 
provided VCAA notice, and an appropriate amount of time to 
respond, before an initial rating action.  Following the 
rating decision , the veteran would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and, finally, the submission of a substantive 
appeal by the veteran.  The prior actions of the veteran 
would be nullified by a strict reading of Pelegrini, and, 
essentially, place the veteran at the end of the line of 
cases waiting to be adjudicated.  

As noted above, this claim was received in early 1991, which 
is well over thirteen years ago.  The Board does not believe 
that voiding the March 1991 rating decision is in this 
veteran's best interests.  Simply put, in this case, the 
veteran was provided every opportunity to submit evidence; he 
was provided with notice of the appropriate law and 
regulations; he was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf; and he was given ample time to respond.  
Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the veteran.  
Further, inasmuch as the Board has granted the veteran's 
motion for advance on the docket due to his advanced age, to 
remand this case for strict compliance with Pelegrini would 
only unnecessary delay adjudication of the case and possibly 
result in an injustice to veteran.  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support his claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify, as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the issue currently on 
appeal.  

Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

A.  Pes Planus

Based on review of the veteran's service medical records, the 
RO, in a rating decision dated in September 1947, granted him 
entitlement to service connection for bilateral pes planus, 
assigning the disability a 10 percent rating, effective from 
the time of his release from active duty in 1946.  The 10 
percent rating has since remained in effect.  

In January 1991, VA received the veteran's application for an 
increased rating for his bilateral flat feet, asserting that, 
over the years, the disability had gotten worse, warranting a 
higher evaluation.  Although initially denied such increase, 
the RO, in a February 1994 rating decision, increased the 
rating from 10 percent to 30 percent, effective from the date 
of receipt of the claim for increase, January 1991.  The 
veteran pursued his appeal.  In numerous correspondence, as 
well as in testimony presented at personal hearings both at 
the RO and at the Board, he maintained that he developed 
calluses on the soles of his feet, it was very painful to 
walk or stand on his feet, and that he used special arches, 
provided by VA.  

The veteran's VA outpatient treatment records for October 
1990 to May 1991 show that he was seen for various disorders, 
including complaints of pes planus.  The report of his August 
1991 VA examination indicated he ambulated normally; heel to 
toe walk was difficult; and deep knee bends were unable to be 
accomplished.  He stood with full weight on the feet; the 
longitude and low arches were obliterated, with no bulging of 
medical borders of the feet.  There was inbowing of both 
tendo Achilles.  There was no pain on palpation or on 
circumduction of the forefeet.  There was slight hallux 
valgus deformity of both feet.  X-rays revealed possible 
flattening of the left longitudinal arch and vascular 
calcifications.  

In a medical statement, dated in November 1991, a non-VA 
treating podiatrist, R. G., D.P.M., noted the veteran's 
complaints of pain in both feet.  Examination revealed severe 
bilateral flatfoot, with the longitudinal arch, bilaterally, 
completely broken down and a bulge was present medially, 
bilaterally, with the left being worse than the right.  X-
rays revealed an increase in osteoarthritis and calcification 
of blood vessels in both feet.  VA outpatient treatment 
records for December 1991 to July 1992 show that he was seen 
for complaints that included painful feet.  In April 1993, 
Dr. G. noted the veteran has a calcaneal inclination angle, 
which approached zero; talor declination was almost 90 
degrees, on the left foot; significant arthritis and 
breakdown in the mid-foot, with the left being worse than the 
right; and osteoarthritis throughout the ankle joint and 
subtalor joint, with the left worse than the right.  

The veteran's VA outpatient treatment records for February 
1993 through early 1995 show that he was being seen for 
complaints of bilateral foot pain, as well as for other 
disabilities not currently under consideration.  

The report of the veteran's July 1996 VA examination reveals 
that the right foot had a 2-cm arch; the left foot had a 1.5-
cm arch; right ankle was normal, with full range of motion; 
left ankle had 10 degrees valgus deformity, slight limitation 
of flexion and extension, and slight limitation of eversion.  
There was no tenderness of his feet, but he had to wear 
corrective shoes, because regular shoes caused his feet to 
hurt.  The diagnoses included flat feet.  

A non-VA treating podiatrist, R. Moffa, D.P.M., in a medical 
statement of October 1996, essentially notes, following 
examination, that the veteran walked with a steppage antalgic 
gait and there were significant medial bulge on both feet.  
The physician opined that the veteran's foot deformities were 
significant.  

The report of the veteran's February 1998 VA examination 
revealed mild steopenia; left calcaneal heel spur; and 
bilateral pes planus, with excessive pronation of the left 
foot.  

The veteran's VA outpatient treatment records for May 1996 to 
January 1999 show that he was seen for various disorders, 
including complaints of bilateral foot pain.  

The report of the veteran's September 1999 VA examination 
included complaints of intermittent episodes of pain in his 
feet when weight bearing.  He had inserts; did not use a cane 
or brace; but intermittently used Canadian crutches.  
Observation noted a mild limp and a shuffling gait.  
Examination revealed a severely depressed right foot arch; 
pain on forefoot rotation; pain to palpation; mild hallux 
valgus; and no evidence of fungus or clawing of the toes.  
There was severe pronation deformity of the left foot, with 
marked depression of the arch; severe pain on rotation; 
tenderness; pain on rotation of the foot; hallux valgus; and 
no clawing of the toes.  X-rays revealed new osteopenia; 
osteoarthritis of the first left tarsometatarsal joint; mild 
hallux valgus deformity, on the right, with soft tissue 
bunion; left plantar calcaneal enthesophyte, and vascular 
calcifications.  

The report of the veteran's May 2002 VA examination notes the 
veteran had been diagnosed has having Alzheimer's Dementia, 
so the results of the examination were based on personal 
examination of the veteran, information from his wife, and a 
thorough review of the record.  Examination of the lower 
extremities revealed significant onychomycosis, bilaterally; 
valgus angulations of the left os calcis in relation to the 
longitudinal axis of the tibia, on the left, with no 
angulations on the right.  The left foot was pronated, with 
pes planus, bilaterally.  There was a 2+ dorsalis pedis 
pulses, bilaterally; ranges of motion of the ankle, 
bilaterally, were within normal limits, without subjective 
complaints of pain on motion.  In the examiner's opinion, the 
veteran's bilateral pes planus contributed to his functional 
mobility impairment; however, the condition had not prevented 
him from enjoying his hobbies of hunting and fishing, in a 
seated position.  The examining physician noted that, 
currently, the veteran is essentially sedentary and does not 
do anything around the house, although the physician also 
opined that he believed that that factor had only a little 
impact on the veteran's daily activities; rather, any 
difficulties the veteran is having with self-care skills 
appear to be related to his cognitive deficit of Alzheimer's 
disease

The veteran's VA outpatient treatment records for January 
2001 to July 2003 show treatment primarily for Alzheimer's 
Dementia, with little or no treatment being rendered for 
bilateral pes planus.  

Analysis

Bilateral pes planus is evaluated in VA's Schedule for Rating 
Disabilities under diseases and injuries to the 
musculoskeletal system, specifically, under Diagnostic Code 
5276.  Under this code, a 30 percent disability rating is 
warranted for severe, acquired bilateral flatfoot if there is 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, an 
indication of swelling on use, or characteristic callosities.  
A 50 percent rating is warranted if medical evidence shows 
pronounced, acquired bilateral flatfoot with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, which is not improved by 
orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a.  

In the case at hand, medical evidence shows that the veteran 
has bilateral foot pain on ambulation, pronation of the feet, 
pain on manipulation of the feet and characteristic 
callosities.  The medical evidence does not show greater 
severity, such as pronounced bilateral flatfoot manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation.  Under the circumstances, 
a 30 percent rating and no higher disability rating is 
warranted, in the absence of greater severity.  The 30 
percent rating is entirely appropriate and fully comports 
with the applicable schedular criteria.  

In reaching this determination, the Board has noted that the 
veteran is able to attend to his activities of daily living, 
to include enjoying his hobbies of hunting and fishing, as 
long has he pursues those hobbies in a sitting position.  The 
most recent VA examining physician noted that, currently, the 
veteran is essentially sedentary and does not do anything 
around the house, although the physician also opined that he 
believed that that factor had only a little impact on the 
veteran's daily activities; rather, any difficulties the 
veteran is having with self-care skills appear to be related 
to his cognitive deficit of Alzheimer's disease.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 202; 
Francisco, 7 Vet. App. at 58.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there is a specific diagnostic code 
to evaluate the veteran's bilateral pes planus, consideration 
of other diagnostic codes for evaluating the disability does 
not appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  
However, even if such consideration were appropriate, in the 
absence of medical evidence of bilateral claw toe (pes 
cavus), which medical examination has specifically notes as 
not one of the veteran's problems, there is no basis for 
assignment of a higher evaluation under Diagnostic Code 5278, 
or any other available diagnostic code.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's bilateral pes planus.  It should be remembered 
that, generally, the degrees of disability specified under 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  In this regard, the 
Board notes that the medical evidence reflects that the 
veteran has not undergone prolonged hospitalization for his 
bilateral pes planus disability or that the disability has 
caused marked interference with his activities of daily 
living as to render impractical the application of the 
regular schedular standards during any stage under 
consideration.  Under the circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



B.  Right Shoulder

Historically, the record notes that the veteran dislocated 
his right shoulder when he fell down a ladder aboard ship 
while serving in the Navy.  Shortly after separation from 
service, he sustained a separation of the shoulder a couple 
of times.  In a September 1947 rating decision, the RO 
granted the veteran service connection for recurrent right 
shoulder dislocation, assigning the disability a 20 percent 
rating.  The 20 percent rating has since remained in effect.  
Evidence of record shows that the veteran is right hand 
dominant; hence, in the veteran's case, his right upper 
extremity is referred to as the "major" extremity.  

A non-VA hospital record, dated in August 1968, shows that 
the veteran was seen in the emergency room following an 
incident in a pool where he was playing and reached overhead 
and felt his right shoulder slip dislocate.  In a statement 
from G. Falk, M.D., dated in August 1968, the physician noted 
he had examined the veteran at the hospital earlier that 
month for fractures of the right greater tuberosity and right 
humeral head.  At that time, he performed a closed reduction 
under general anesthesia and applied a sling bandage.  
Follow-up x-rays had shown the compression fracture of the 
greater tuberosity of the humerus in good position, but not 
healed.  

The report of an April 1980 non-VA hospitalization notes that 
the veteran had recently fallen and again had dislocated his 
right shoulder.  An attempted closed reduction in the 
emergency room was unsuccessful.  He was admitted for 
reduction under anesthesia for possible open reduction and 
reconstruction of the shoulder.  

In early 1991, VA received the veteran's application for an 
increased rating for his right shoulder disability, claiming, 
in numerous correspondence and testimony at various personal 
hearings, that the shoulder had gotten worse over the years 
to where he now experiences right shoulder pain and 
limitation of motion of the shoulder, with pain on motion.  
Although initially denied such increase, the RO, in an August 
1995 rating decision, increased the rating from 20 percent to 
30 percent, effective from the date of receipt of the claim 
for increase, January 1991.  The veteran pursued his appeal.  

The veteran's VA outpatient treatment records for October 
1990 to May 1991 show that he was being seen for various 
disorders, including pain in the right shoulder.  On VA 
examination of August 1991, ranges of motion of the right 
shoulder revealed flexion to 180 degrees, abduction to 180 
degrees; external rotation "normal;" and internal rotation 
to 35 degrees.  The range of motions were painless.  There 
was slight atrophy of the right shoulder girdle musculature.  
The shoulder exhibited a normal scapulo-humeral rhythm.  X-
rays of the right shoulder revealed a status-post procedure 
for recurrent dislocation.  

A non-VA treating orthopedic surgeon, J. P., M.D., noted in 
an October 1991 letter that he had seen the veteran for years 
and that he has had a dislocation of his shoulder, with 
chronic problems with the shoulder.  Recent x-rays taken a 
the VA show advanced degenerative changes of the right 
shoulder, with pain and limitation, he would be a candidate 
for a total shoulder arthroplasty but, because of the 
veteran's heart condition, he and his cardiologist prefer not 
to consider that at this time.  The veteran's VA outpatient 
treatment records for December 1991 to July 1992 do not show 
any treatment for right shoulder complaints.  Subsequent VA 
outpatient treatment records to November 1993 do not reflect 
treatment for right shoulder complaints.  

Dr. P., in a medical statement of February 1995, noted that 
the veteran was still having difficulty with his right 
shoulder.  He could elevate and abduct to about 100 degrees, 
with about to degrees of external rotation - all with pain 
and discomfort.  X-rays revealed degenerative changes of the 
joint, with osteophyte formation, loss of articular cartilage 
and calcification of the rotator cuff.  The physician further 
noted that the veteran had undergone previous surgery on the 
shoulder and would be a candidate for a total joint 
arthoplasty, but for his cardiac condition.  

The veteran's VA outpatient treatment records for September 
1993 to January 1995 do not show treatment for any right 
shoulder complaints.  

On VA examination in February 1995, a large anterior scar 
over the veteran's right shoulder was noted.  There was no 
swelling or warmth, and no effusion.  There was moderate 
crepitance and simple range of motion was painful.  Ranges of 
motion revealed abduction to 75 degrees; internal rotation to 
60 degrees; and external rotation to 75 degrees.  X-rays of 
the right shoulder revealed increased sclerosis, flattening 
of the humeral head, and calcification of the deltoid tendon.  
The diagnoses were moderately severe degenerative joint 
disease of the right shoulder, pain, and limited range of 
motion.  

The report of the veteran's July 1996 VA examination noted 
complaints that his right shoulder hurts all the time, 
especially with use.  Examination of the shoulder revealed a 
large, old, well-healed surgical scar; no swelling, warmth or 
tenderness.  There was moderate crepitance.  Ranges of motion 
revealed abduction to 90 degrees; external rotation to 75 
degrees; and internal rotation to 0 degrees.  

In an October 1996 medical statement, Dr. P. noted that the 
veteran's right shoulder continued to give him problems.  
Ranges of motion of the shoulder revealed elevation to 90 
degrees; abduction to 90 degrees; external rotation to 15 
degrees; and internal rotation to 60 degrees.  X-rays of the 
right shoulder showed degenerative changes.  

The report of the veteran's February 1998 VA examination 
notes a well-healed shoulder scar.  Ranges of motion of the 
shoulder revealed forward flexion to 90 degrees; abduction to 
90 degrees; with pain beyond those limits, to 95 degrees.  
External rotation was to 70 degrees; internal rotation was to 
80 degrees.  He was able to touch the top of his left 
shoulder with his right hand.  X-rays of the right shoulder 
showed mild degenerative changes.  

In a medical report, dated in November 1997, J. S., M.D., 
noted that the veteran's right shoulder exhibited restrictive 
extension.  He was unable to reach fully over his head.  In 
February 1999, S. W., M.D., noted that the veteran had 
complex and overlapping medical problems, including a 
dislocation and rotator cuff tear that had never healed 
properly, which gives him pain and markedly limited movement.  
He was able to abduct to 35 degrees with the right shoulder.  
The report of the veteran's September 1999 VA examination 
included complaints of right shoulder limitation of motion, 
with pain on motion, weakness, fatigability, and lack of 
endurance.  Right shoulder evaluation revealed mild 
infraspinatus and supraspinatus atrophy, as well as the 
deltoid.  There was no pain to palpation.  Internal rotation 
was possible to 45 degrees; external rotation to 15 degrees; 
forward flexion was to 80 degrees; and abduction to 60 
degrees.  There was a non-adherent, non-tender, and not 
swollen right shoulder scar seen.  The examiner noted that 
the veteran had a frozen shoulder, with no free glenohumeral 
motion, and no Tinel's sign was present.  X-rays showed 
glenohumeral joint osteoarthritis.  

The report of the veteran's May 2002 VA revealed right 
shoulder active ranges of motion of flexion to 110 degrees; 
abduction to 80 degrees; external rotation to 76 degrees; and 
internal rotation to 10 degrees - all without pain.  Passive 
ranges of motion revealed flexion to 120 degrees; abduction 
to 90 degrees; external rotation to 78 degrees; and internal 
rotation to 20 degrees - all with pain at the end of the 
ranges.  The diagnosis was right shoulder arthritis and, in 
the examining physician's opinion, the arthritis was the 
result of recurrent shoulder dislocation, with surgical 
intervention, and restricted limitations of motion due to the 
degenerative changes.  Furthermore, the physician noted that 
it was difficult to comment on whether fatigue, weakness, and 
functional impairment result from repeated use, as the 
veteran was essentially sedentary and did not do anything 
around the house, which had a little impact on his daily 
activities; some of his difficulties with self-care skills 
appeared to be related to his cognitive deficit from 
Alzheimer's disease.  

The veteran's subsequent VA outpatient treatment records 
essentially show that he is being treated primarily for 
Alzheimer's Dementia.  

Analysis

The post-operative residuals of right shoulder dislocation, 
with degenerative arthritis, is evaluated in VA's Schedule 
for Rating Disabilities under diseases and injuries to the 
musculoskeletal system pertaining to the shoulder and arm, 
specifically, under Diagnostic Code 5003-5202.  The first 
diagnostic code cited is the one for the disease itself and 
the diagnostic code that follows the hyphen is the one for 
the residual condition.  See 38 C.F.R. § 4.27.  

Diagnostic Code 5003 refers to degenerative arthritis and 
provides that, when established by x-ray findings, the 
disability will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5202, if the medical evidence shows a 
malunion of the humerus resulting in marked deformity of the 
major extremity, a 30 percent rating is warranted.  If there 
is recurrent dislocation of, or at the major scapulohumeral 
joint, with frequent episodes and guarding of all arm 
movements, a 30 percent rating is warranted.  If there is a 
fibrous union of the major humerus, a 50 percent rating is 
warranted.  If there is nonunion of the major humerus (false 
flail joint), a 60 percent rating is warranted; and if there 
is loss of the head of the major humerus (flail shoulder), an 
80 percent rating is warranted.  Id.  

In the case at hand, the veteran suffers from recurrent 
dislocation of the humerus at the scapulohumeral joint and 
maintains guarding of movement of his right upper extremity.  
However, the medical evidence does not show greater severity 
involving that shoulder.  There is no medical finding of 
fibrous union, nonunion or loss of head of the humerus.  
Under the circumstances, a 30 percent rating under Diagnostic 
Code 5202 is entirely appropriate and fully comports with the 
applicable schedular criteria.  

As for limitation of motion of the right shoulder, the 
medical evidence has consistently, particularly most 
recently, that the shoulder is frozen, that there is pain 
with use, and he has moderately sever limitation of motion of 
the right shoulder.  See 38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5201, limitation of motion of the major 
arm midway between the side and shoulder level warrants a 30 
percent rating.  If the limitation of motion of the major arm 
is only to 25 degrees away from the side, a 40 percent rating 
is warranted.  See 38 C.F.R. § 4.71a.  

In the case at hand, the medical evidence shows that the 
veteran is able to raise his right arm above the midway point 
between his side and shoulder; however, he is not able to 
raise it much more without subject complaints of pain and 
discomfort.  On recent examination, the physician described 
the right shoulder as a "frozen" shoulder.  Under the 
circumstances, a 30 percent rating under Diagnostic Code 5201 
is entirely appropriate, in the absence of medical evidence 
of greater limitation of motion, and fully comports with the 
applicable schedular criteria.  

In reaching this determination, the Board has noted that the 
veteran is able to attend to his activities of daily living, 
and that any difficulties that he may be having with self-
care skills appeared to be related to his cognitive deficit 
from Alzheimer's disease.  The recent examiner also found 
that it was difficulty to comment as to whether fatigue, 
weakness, and functional impairment result from repeated use 
of the shoulder as the veteran was essentially sedentary and 
did not do anything around the house.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca, 8 Vet. App. at 202; Francisco, 7 Vet. 
App. at 58.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there is a specific diagnostic code 
to evaluate the veteran's right shoulder arthritis, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. 
§ 4.20, see also Butts, 5 Vet. App. at 539.  However, even if 
such consideration were appropriate, in the absence of 
medical evidence of ankylosis of the scapulohumeral 
articulation, there is no basis for assignment of a higher 
evaluation under Diagnostic Code 5200, or any other available 
diagnostic code.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities and 
there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's post-operative residuals 
of right shoulder dislocation, with degenerative changes.  
The degrees of disability specified under the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  See 
38 C.F.R. § 4.1.  The veteran has not undergone prolonged 
hospitalization for his right shoulder disability or that the 
disability has caused marked interference with his activities 
of daily living as to render impractical the application of 
the regular schedular standards during any stage under 
consideration.  Under the circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1); see also 
Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.  


ORDER

A disability rating in excess of 30 percent for bilateral pes 
planus is denied.  

A disability rating in excess of 30 percent for the post-
operative residuals of right shoulder dislocation, to include 
degenerative arthritis, is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



